DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in respond to the amendment filed on 12/14/2020.
The objections to the drawings in the last office action have been withdrawn based on applicant’s amendment.
Claim Objections
Claims 1-5, 7-14, and 16-20 are objected to because of the following informalities:  
In claims 1, 5, 10, ad 19, “Vdd” should be changed to --VDD-- so it is consistent with the labels in the drawings.  Also, the claims 1, 5, 10, and 19 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claims 2-5, 7-9, 11-14, 16-17, and 20 are objected to because they depend on claims 1, 10, or 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madden et al. (USP 4,910,713).
For claim 1, Figures 1 and 2A-2B of Madden et al. teaches a strongARM latch comparator (circuit 10 and the two inverters connected at 20 and 22 to provide DOUT and DOUTB in Figure 2A, wherein the detail of circuit 10 is shown in Figure 1) comprising:  first and second p-type metal-oxide-semiconductor, PMOS, cross-coupled transistors (P2, P3); third and fourth n-type metal-oxide-semiconductor, NMOS, cross-coupled transistors (N1, N2), wherein the first PMOS cross-coupled transistor (P2) has a gate electrically coupled to a gate of the third NMOS cross-coupled transistor (N1) and the second PMOS cross-coupled transistor (P3) has a gate electrically coupled to a gate of the fourth NMOS cross-coupled transistor (N2); and fifth and sixth input transistors (N4, N5), wherein the fifth input transistor (N4) is electrically connected between the first PMOS cross-coupled transistor (P2) and the third NMOS cross-coupled transistor (N1), and the sixth input transistor (N5) is electrically connected between the second PMOS cross-coupled transistor (P3) and the fourth NMOS cross-coupled transistor (N2), wherein a source of the first PMOS cross-coupled transistor (P2) and a source of the second PMOS cross-coupled transistor (P3) are coupled to a drain voltage Vdd (VDD), and wherein a drain of the first PMOS cross-coupled transistor (P2) and a drain of the fifth input transistor (N4) are electrically connected to a first node (20), and a drain of the second PMOS 
For claim 2, Figures 1 and 2A-2B of Madden et al. teaches the latch comparator (circuit 10 and the two inverters connected at 20 and 22 to provide DOUT and DOUTB in Figure 2A, wherein the detail of circuit 10 is shown in Figure 1) further comprising: a first charging transistor (P1) connected to the first PMOS cross-coupled transistor (P2) so that their sources are connected to each other (connected at VDD) and their drains are connected to each other (at node 20); and a second charging transistor (P4) connected to the second PMOS cross-coupled transistor (P3) so that their sources are connected to each other (connected at VDD) and their drains are connected to each other (at node 22).
For claim 3, Figures 1 and 2A-2B of Madden et al. teaches the latch comparator (circuit 10 and the two inverters connected at 20 and 22 to provide DOUT and DOUTB in Figure 2A, wherein the detail of circuit 10 is shown in Figure 1) further comprising: a tail current transistor (N3) connected to the third and fourth NMOS cross-coupled transistors (N1, N2).
For claim 4, Figures 1 and 2A-2B of Madden et al. teaches the latch comparator (circuit 10 and the two inverters connected at 20 and 22 to provide DOUT and DOUTB in Figure 2A, wherein the detail of circuit 10 is shown in Figure 1) further comprising: a first inverter (inverter connected to node 20 to provide DOUT) connected to the first node (node 20); and a second inverter (inverter connected to node 22 to provide DOUTB) connected to the second node (node 22).
For claim 5, Figures 1 and 2A-2B of Madden et al. teaches the latch comparator (circuit 10 and the two inverters connected at 20 and 22 to provide DOUT and DOUTB in Figure 2A, wherein the detail of circuit 10 is shown in Figure 1) wherein the source of the first charging DD).  
For claim 7, Figures 1 and 2A-2B of Madden et al. teaches the latch comparator (circuit 10 and the two inverters connected at 20 and 22 to provide DOUT and DOUTB in Figure 2A, wherein the detail of circuit 10 is shown in Figure 1) teaches wherein a source of the fifth input transistor (N4) is electrically connected to a drain of the third NMOS cross-coupled transistor (N1) and a source of the sixth input transistor (N5) is electrically connected to a drain of the fourth NMOS cross-coupled transistor (N2).  
For claim 8, Figures 1 and 2A-2B of Madden et al. teaches the latch comparator (circuit 10 and the two inverters connected at 20 and 22 to provide DOUT and DOUTB in Figure 2A, wherein the detail of circuit 10 is shown in Figure 1) teaches wherein a source of the third NMOS cross- coupled transistor (N1) and a source of fourth NMOS cross-coupled transistor (N2) are directly connected to a drain of the tail current transistor (N3), and a source of the tail current transistor (N3) is connected to ground (VSS).  
For claim 9, Figures 1 and 2A-2B of Madden et al. teaches the latch comparator (circuit 10 and the two inverters connected at 20 and 22 to provide DOUT and DOUTB in Figure 2A, wherein the detail of circuit 10 is shown in Figure 1) teaches wherein a gate of the first charging transistor (P1), a gate of the second charging transistor (P4) and a gate of the tail current transistor (N3) are connected to a same clock signal (AMP STROBE 28).
For claim 10, Figures 1 and 2A-2B of Madden et al. teaches a strongARM latch comparator (circuit 10 and the two inverters connected at 20 and 22 to provide DOUT and DOUTB in Figure 2A, wherein the detail of circuit 10 is shown in Figure 1) which meets a method for driving a StrongARM latch comparator (circuit 10 and the two inverters connected at DD) to sources of the first and second PMOS cross- coupled transistors (P2, P3) of the StrongARM latch comparator; applying a ground voltage (VSS) to a tail current transistor (N3) of the StrongARM latch comparator, wherein third and fourth NMOS cross-coupled transistors (N1, N2) of the StrongARM latch comparator are connected to the tail current transistor (N3), and wherein the first PMOS cross-coupled transistor (P2) has a gate electrically coupled to a gate of the third NMOS cross-coupled transistor (N1) and the second PMOS cross-coupled transistor (P3) has a gate electrically coupled to a gate of the fourth NMOS cross-coupled transistor (N2); 
and applying a common mode voltage (signal voltage 12) to a fifth input transistor (N4) of the StrongARM latch comparator and applying the common mode voltage and a small differential voltage (signal voltage 14) to a sixth input transistor (N5) of the StrongARM latch comparator, wherein the fifth input transistor (N4) is electrically connected between the first PMOS cross-coupled transistor (P2) and the third NMOS cross-coupled transistor (N1), and the sixth input transistor (N5) is electrically connected between the second PMOS cross-coupled transistor (P3) and the fourth NMOS cross-coupled transistor (N2), wherein the source of the first PMOS cross-coupled transistor (P2) and the source of the second PMOS cross-coupled transistor (P3) are coupled to the drain voltage (VDD), and wherein a drain of the first PMOS cross-coupled transistor (P2) and a drain of the fifth input transistor (N4) are electrically connected to a first node (20), and a drain of the second PMOS cross-coupled transistor (P3) and a drain of the sixth input transistor (N5) are electrically connected to a second node (22).
For claim 11, Figures 1 and 2A-2B of Madden et al. teaches the latch comparator (circuit 10 and the two inverters connected at 20 and 22 to provide DOUT and DOUTB in Figure 2A, DD) and their drains are connected to each other (at node 20); andAttorney Docket No. 0338-115-2/2017-079-03 a second charging transistor (P4) of the StrongARM latch comparator is connected to the second PMOS cross-coupled transistor (P3) so that their sources are connected to each other (at VDD) and their drains are connected to each other (at node 22).  
For claim 12, Figures 1 and 2A-2B of Madden et al. teaches the latch comparator (circuit 10 and the two inverters connected at 20 and 22 to provide DOUT and DOUTB in Figure 2A, wherein the detail of circuit 10 is shown in Figure 1) teaches wherein a drain of the tail current transistor (N3) is connected to a source of each of the third and fourth NMOS cross-coupled transistors (N1, N2).  
For claim 13, Figures 1 and 2A-2B of Madden et al. teaches the latch comparator (circuit 10 and the two inverters connected at 20 and 22 to provide DOUT and DOUTB in Figure 2A, wherein the detail of circuit 10 is shown in Figure 1) teaches the method further comprising: outputting a first output voltage (DOUT) from a first inverter (inverter connected to node 20 to output DOUT) connected to the first node (20); and outputting a second output voltage (DOUTB) from a second inverter (inverter connected to node 22 to output DOUTB) connected to the second node (22), wherein the first inverter and the second inverter are part of the Strong ARM latch comparator ((circuit 10 and the two inverters connected at 20 and 22 to provide DOUT and DOUTB in Figure 2A, wherein the detail of circuit 10 is shown in Figure 1).   
For claim 14, Figures 1 and 2A-2B of Madden et al. teaches the latch comparator (circuit 10 and the two inverters connected at 20 and 22 to provide DOUT and DOUTB in Figure 2A, wherein the detail of circuit 10 is shown in Figure 1) teaches the method further comprising: DD) to the source of the first charging transistor (P1) and to the source of the second charging transistor (P4).  
For claim 16, Figures 1 and 2A-2B of Madden et al. teaches the latch comparator (circuit 10 and the two inverters connected at 20 and 22 to provide DOUT and DOUTB in Figure 2A, wherein the detail of circuit 10 is shown in Figure 1) teaches wherein a source of the fifth input transistor (N4) is electrically connected to a drain of the third NMOS cross-coupled transistor (N1) and a source of the sixth input transistor (N5) is electrically connected to a drain of the fourth NMOS cross-coupled transistor (N2).  
For claim 17, Figures 1 and 2A-2B of Madden et al. teaches the latch comparator (circuit 10 and the two inverters connected at 20 and 22 to provide DOUT and DOUTB in Figure 2A, wherein the detail of circuit 10 is shown in Figure 1) teaches a source of the tail current transistor (N3) is connected to the ground voltage (VSS).  
For claim 18, Figures 1 and 2A-2B of Madden et al. teaches the latch comparator (circuit 10 and the two inverters connected at 20 and 22 to provide DOUT and DOUTB in Figure 2A, wherein the detail of circuit 10 is shown in Figure 1) teaches applying a clock signal (AMP STROBE 28) to a gate of the first charging transistor (P1), a gate of the second charging transistor (P4) and a gate of the tail current transistor (N3).  
For claim 19, Figures 1 and 2A-2B of Madden et al. teaches a circuit (circuit 10 and the two inverters connected at 20 and 22 to provide DOUT and DOUTB in Figure 2A, wherein the detail of circuit 10 is shown in Figure 1) comprising: first to fourth cross-coupled transistors (P2, P3, N1, N2), wherein the first cross- coupled transistor (P2) has a gate electrically coupled to a gate of the third cross- coupled transistor (N1) and the second cross-coupled transistor (P3) has a gate electrically coupled to a gate of the fourth cross-coupled transistor (N2); andPage 9 fifth and sixth DD), and wherein a drain of the first cross-coupled transistor (P2) and a drain of the fifth input transistor (N4) are electrically connected to a first node (20), and a drain of the second cross-coupled transistor (P3) and a drain of the sixth input transistor (N5) are electrically connected to a second node (22).
For claim 20, Figures 1 and 2A-2B of Madden et al. teaches the circuit (circuit 10 and the two inverters connected at 20 and 22 to provide DOUT and DOUTB in Figure 2A, wherein the detail of circuit 10 is shown in Figure 1) further comprising: a first charging transistor (P1) connected to the first cross-coupled transistor (P2) so that their sources are connected to each other (at VDD) and their drains are connected to each other (at 20); a second charging transistor (P4) connected to the second cross-coupled transistor (P3) so that their sources are connected to each other (at VDD) and their drains are connected to each other (at 22); a tail current transistor (N3) connected to the third and fourth cross-coupled transistors (N1, N2); a first inverter (inverter connected node 20 to provide DOUT, Figure 2A) connected to the first node (20); and a second inverter (inverter connected node 22 to provide DOUTB, Figure 2A) connected to the second node (22).
Response to Arguments
Applicant's arguments filed on 12/14/2020 have been fully considered but they are not persuasive.  

However, this argument is not persuasive because one skilled in the art would know that, in a CMOS circuit, an NMOS transistor has its drain at the more positive electrode, and a PMOS transistor has its source at the more positive electrode (evidence is shown Hodges et al., Analysis and Design of Digital Integrated Circuits, 1988, McGraw-Hill, Inc., second edition, pages 23-29; and more specifically, Hodges et al. recites on page 27 that “in MOS, the more positive electrode is defined as the drain”, and on page 28 that “PMOS devices are symmetrical but opposite to NMOS devices in terms of voltage polarities).  Therefore, although Madden is silent about the location of the drains and sources of the plural transistors P1 to P4 and N1 to N5 in Figure 1, one skilled in the art can recognize from the CMOS circuit in Figure 1 of Madden that the sources of P1-P4 connected to VDD, the drains of P1-P2 and N4 connected together at node 26, the drains of P3-P4 and N5 connected together at node 24; the source of N3 connected to Vss, the drain of N3 .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 


							/Long Nguyen/
Primary Examiner
Art Unit 2842